Citation Nr: 1725405	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  11-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an increased rating in excess of 20 percent for service connected degenerative joint disease of the cervical spine prior to February 4, 2016.

2.  Entitlement to an increased rating in excess of 30 percent for service connected degenerative joint disease of the cervical spine from February 4, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to June 1980, and from November 1982 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision  by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran service connection for degenerative joint disease of the cervical spine and assigned him a 20 percent evaluation effective December 10, 2008, the date the claim was filed.  In a March 2017 rating decision, the RO assigned the Veteran a 30 percent evaluation effective February 4, 2016.

On April 23, 2017, the Veteran sent an email to the Office of Management, Planning and Analysis saying "There is no hearing required since I have been approved for 100 percent disability thru the Veterans Administration."  The issue arises as to whether the Veteran was intending to withdraw his claim.  No other document pertaining to a potential withdrawal appears in the claim file.  However, after that email, the Veteran's service representative filed an appellate brief in support of the claim.  Additionally, the Board issued the Veteran a letter on May 12, 2017, stating that the Veteran's appeal had been formally placed on the Board's docket.  No response to that letter is in the file.  The Board notes that this purported withdrawal is not knowing and voluntary because the Veteran appears to base his request under the assumption that because he is 100 percent disabled, he is not able to receive any additional compensation.  The Board finds that under the VA's duty to assist, the claim should be held open for adjudication.


FINDINGS OF FACT

1.  Prior to February 4, 2016, the evidence shows that the Veteran experienced forward flexion of the cervical spine to at least 20 degrees, muscle spasms that did not result in an abnormal gait or spinal contour, and no favorable or unfavorable ankylosis.

2.  From February 4, 2016, the evidence shows there is unfavorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  Prior to February 4, 2016,  the criteria for a rating of in excess of 20 percent for degenerative joint disease of the cervical spine, have not been met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  From February 4, 2016, the criteria for a rating of 40 percent, but no higher, for degenerative joint disease of the cervical spine, have been met.  38 U.S.C.A.         §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Increased Rating

The Veteran in this case seeks an increased evaluation for service-connected degenerative joint disease of the cervical spine.  In pertinent part, it is contended that manifestations of that disability are more severe than now evaluated, and productive of a greater degree of impairment than is reflected by the currently assigned 20 percent rating prior to February 4, 206, and 30 percent schedular evaluation from February 4, 2016.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the entire recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In the matter at hand, in a rating decision of July 2010, the RO assigned a 20 percent disability evaluation for degenerative joint disease of the cervical spine, effective December 10, 2008.  Thereafter, in March 2017, the RO assigned a 30 percent disability evaluation for degenerative joint disease of the cervical spine, effective February 4, 2016.  See 38 C.F.R. § 4.71a.  The Veteran's cervical spine disability is currently rated under Diagnostic Code 5242.  The Board notes that Diagnostic Code 5242 pertains to degenerative arthritis of the spine, which indicates that Diagnostic Code 5003 should also be considered.

Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensible under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71 (a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the cervical vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R.   § 4.45(f).

Under the General Rating Formula For Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

A June 2010 VA examination found the Veteran to have forward flexion to 60 degrees without pain.  There is no noted ankylosis on the exam.  A July 2010 VA examination noted flexion to 20 degrees without pain, and to 40 degrees where there is a distinct popping sound and pain on movement.  Again no ankylosis was noted.  No additional medical evidence exists in the record to suggest that the Veteran experienced unfavorable ankylosis during this part of the appeal period.  In a November 2011 VA treatment note, the Veteran reports painful muscle spasms, but there is no indication that the muscle spasms are severe enough to result in an abnormal gait or spinal contour.  As such, prior to February 4, 2016, the Veteran's service-connected cervical spine most closely approximates the criteria for a 20 percent disability rating.

However, in a February 2016 VA medical examination, the examiner noted that the Veteran currently exhibits range of motion measurements of the cervical spine of forward flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 5 degrees.  This results in the Veteran essentially experiencing unfavorable ankylosis of the entire cervical spine.  The examiner also noted functional loss or functional impairment of the cervical spine.  

After review of the lay and medical evidence, the Board finds that, the Veteran's cervical spine disability more closely approximates the criteria for a 20 percent rating  from December 10, 2008 to February 3, 2016.  Thereafter, however, resolving all doubt in the Veteran's favor,  his cervical spine disability more closely resembles a 40 percent rating from February 4, 2016, the date in which the VA examiner noted unfavorable ankylosis of the Veteran's cervical spine.  Additionally, the Veteran has consistently   described constant neck pain resulting in pain during range of motion testing.  This pain has contributed to severe functional loss.  The Veteran is not entitled to a higher rating of 100 percent because there is no evidence of unfavorable ankylosis of the entire spine.

The Board has also considered the Veteran's statements regarding the severity of his lumbar spine disability. The Veteran contends that his lumbar spine disability is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine and the June 2010, July 2010, and February 2016 observations and opinions of the VA examiners are found to be of greater probative weight.

In consideration of the foregoing, the Board finds that the disability picture associated with the cervical spine disability most closely approximates a rating of 20 percent prior to February 4, 2016, and 40 percent from February 4, 2016, the date in which the examiner noted unfavorable ankylosis of the entire cervical spine.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Prior to February 4, 2016, entitlement to a rating greater than 20 percent for degenerative joint disease of the cervical spine is denied.

From February 4, 2016, entitlement to a 40 percent rating, but no higher, for degenerative joint disease of the cervical spine is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


